Name: Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas and field beans
 Type: Regulation
 Subject Matter: plant product;  food technology;  cooperation policy;  prices;  economic policy
 Date Published: nan

 28 . 7 . 82 Official Journal of the European Communities No L 219/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas and field beans THE COUNCIL OF THE EUROPEAN COMMUNITIES, most favourable purchasing possibilities on the world market ; Whereas in the absence of offers which can be used for determining the world market price , this price should be determined on the basis of the prices obtaining on the markets of the principal non ­ member exporting countries ; Whereas in the absence of any offers or prices whatso ­ ever, the world market price should be fixed at a level equal to the target price for peas and field beans ; Whereas the world market price must be calculated for a standard quality ; Whereas, when the frontier crossing-point is being fixed, account should be taken of the extent to which this point is representative for import of peas and field beans ; whereas, therefore, the port of Rotterdam should be selected as the Community frontier cros ­ sing-point ; whereas offers must be adjusted if, in parti ­ cular, they are made for another frontier crossing ­ point ; Whereas, to facilitate the implementation of the aid system, provision should be made for the aid to be paid by the Member State in whose territory the peas and field beans have actually been used ; Whereas, to facilitate the verification of entitlement to aid in cases where products are sold by the producer, provision should be made for the aid to be paid exclu ­ sively to natural or legal persons who use the products in question and who submit a certificate issued by the competent authority after it has inspected the contract concluded by the producer, particularly in respect of the minimum price payable to the producer ; Whereas, if the products are processed for the producer to use on his own farm, provision should be made, for the sake of administrative simplicity, for the aid to be granted to certain approved bodies which must pass on the aid to the producer ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Articles 3 (5) and 4 thereof, Having regard to the proposal from the Commission , Whereas Article 4 ( 1 ) of Regulation (EEC) No 1431 /82 specifies that the average world market price for soya cake shall be determined on the basis of the most favourable purchasing possibilities on the world market ; Whereas in the absence of offers or quotations which can be used for determining the world market price, this price is to be determined on the basis of offers and quotations for soya cake obtained from soya beans processed in the Community and of offers and quota ­ tions for competing products on the world market ; Whereas the world market price must be calculated for a determined standard quality ; Whereas, when the frontier crossing-point is being fixed, account should be taken of the extent to which this point is representative for the import and proces ­ sing of soya beans ; whereas, therefore, the port of Rotterdam should be selected as the Community fron ­ tier crossing-point ; whereas offers and quotations must be adjusted in particular if they are made for another frontier crossing-point ; Whereas Article 4 (2) of Regulation (EEC) No 1431 /82 provides that the average world market price for peas and field beans is to be determined on the basis of the (') OJ No L 162 , 12 . 6 . 1982, p . 28 . No L 219/2 Official Journal of the European Communities 28 . 7. 82 important" for international trade, excluding those which cannot be regarded as representative of the actual market trend. 3 . In cases where no offer or quotation for soya cake can be used for determining its average world market price, the Commission shall determine this price on the basis of offers and quotations for soya cake obtained from soya beans processed in the Community and of offers and quotations for compe ­ ting products on the world market. 4 . The Commission shall determine the average world market price for soya cake of the standard quality for which the activating price has been set, delivered in bulk at Rotterdam. The Commission shall make the necessary adjust ­ ments for offers and quotations not complying with the conditions set out above . Whereas the aid is due only in respect of products which have actually been used for human or animal consumption ; whereas, however, if the products are sold by the producer, provision should be made for part of the aid to be paid in advance as soon as the products are placed under supervision in the underta ­ king where they will actually be used ; whereas, however, provision must be made for a guarantee to ensure that the products will be used ; Whereas the aid must be calculated on the basis of a standard quality, taking account of variations in weight due to the moisture and impurity contents of the products to be used ; Whereas, since the purpose of the aid for peas and field beans to be used for human or animal consump ­ tion is not the same as that of aid for peas and field beans to be used as seed, it should be expressly stipu ­ lated, in the interest of clarity, that only one type of aid may be granted in respect of such products ; Whereas, to ensure that such aid is granted only in respect of products which are eligible, Member States must be allowed to apply a system of control for peas and field beans produced in the Community or imported from outside the Community ; Whereas the changeover from the existing system to the system provided for in this Regulation must take place as smoothly as possible ; whereas, therefore, tran ­ sitional measures may prove necessary ; Whereas one of the purposes of this Regulation is to replace Council Regulation (EEC) No 1418/78 of 19 June 1978 adopting general rules in connection with the special measures for peas and field beans used in the feeding of animals ('), as amended by Regulation (EEC) No 1212/79 (2); whereas Regulation (EEC) No 1418 /78 should therefore be repealed, Article 2 1 . The world market price for peas and field beans referred to in Article 4 (2) of Regulation (EEC) No 1431 /82 shall be determined before the beginning of each marketing year, for application from the first day of the marketing year, in accordance with the proce ­ dure laid down in Article 12 of Regulation (EEC) No 1117/78 (3). No differentiation shall be made between peas and field beans, except where there is a considerable difference between prices for peas and prices for field beans . The world market price may be amended during the intervening period according to the same procedure if the factors taken into consideration at the time of its fixing undergo a significant change . 2. In order to determine the price referred to in paragraph 1 , account shall be taken of offers on the world market, excluding those which cannot be regarded as representative of the actual market trend . 3 . In the case where no offer for peas and field beans can be used for determining the world market price, this price shall be determined on the basis of prices obtaining on the markets of the principal non ­ member exporting countries . 4. In cases where no offer or price can be used according to the provisions of paragraphs 2 and 3 , the world market price shall be fixed at a level equal to the target price for peas and field beans . HAS ADOPTED THIS REGULATION : I. World market price Article 1 1 . The Commission shall periodically determine the average world market price for soya cake referred to in Article 4 ( 1 ) of Regulation (EEC) No 1431 /82. 2. In determining the price referred to in paragraph 1 , the Commission shall take account of world market offers and of quotations on exchanges which are (') OJ No L 171 , 28 . 6 . 1978 , p . 5 . 0 OJ No L 153 , 21 . 6 . 1979 , p . 6 . (3) OJ No L 142, 30 . 5 . 1978 , p . 1 . No L 219/328 . 7 . 82 Official Journal of the European Communities ming that the producer has obtained at least the minimum price for the quantity he has delivered . Article 5 5. The world market price shall be determined for peas and field beans of the standard quality for which the target price has been set, delivered in bulk at Rotterdam. In cases where the offers or prices taken into conside ­ ration do not conform to the conditions stated above, the necessary adjustments shall be made in accordance with the procedure laid down in Article 12 of Regula ­ tion (EEC) No 1117/78 . II . Aid system Article 3 For the purposes of this Regulation : 1 . In the case referred to in Article 4, the aid shall be granted to any natural or legal person who uses the products provided that :  he lodges an application and the certificate referred to in Article 4 (2) with the agency appointed by the Member State whose territory the product has been used,  the quantity specified in the certificate has actually been used, after being placed under supervision , in the undertaking in which use took place . 2 . For the purposes of this Article, a product shall have actually been used in the territory of a Member State if it has been : (a) milled and incorporated into animal feed ; or (b) marketed after having been put up for animal consumption as unprocessed ; or (c) processed for the manufacture of protein concen ­ trates ; or (d) processed for use in human foodstuffs ; or (e) marketed after having been put up for human consumption as unprocessed. Additional conditions, in particular in the cases referred to in (b) and (e), shall be determined in accor ­ dance with the procedure laid down in Article 12 of Regulation (EEC) No 1117/78 . 1 . ' first buyer shall mean any natural or legal person , established in the Community, who concludes a contract with a producer for the purchase of peas and field beans grown on the latter's farm, in accor ­ dance with the condition laid down in the second indent of Article 3 (3) of Regulation (EEC) No 1431 /82 ; 2 . 'contract' shall mean a written contract concluded between a first buyer and a producer, specifying the first buyer's obligation to take delivery of, and the producer's obligation to supply a quantity of peas and field beans of sound, genuine and merchan ­ table quality :  to be harvested on a specified area, or  equal to the quantity stated in the contract ; 3 . 'approved body' shall mean a production and processing organization or a group of producers of the products concerned, which complies with conditions to be determined ; 4. 'placing under supervision' shall mean the opera ­ tion whereby the competent agency in the Member State , at the request of the user of the products, determines, on the user's premises, the quantity and quality of the products to be used for human or animal consumption . Article 6 1 . In the case referred to in Article 4, the aid to be granted shall be the amount in force on the day the person concerned lodges the application referred to in Article 5 ( 1 ). 2 . The aid to be paid shall be : (a) for the products referred to in Article 5 (2) (a), (b) and (c), the amount fixed in Article 3 ( 1 ), of Regu ­ lation (EEC) No 1431 /82 ; (b) for the products referred to in Article 5 (2) (d) and (e), the amount fixed in Article 3 (2) of Regulation (EEC) No 1431 /82.Article 4 Article 71 . In cases where the products are sold by the producer, the first purchaser shall lodge the contract made with the producer with the agency appointed by the Member State in which the product is harvested . He shall also lodge a declaration , countersigned by the producer, certifying the quantity actually delivered by the latter . 2 . The agency appointed by the Member State , after verifying the content of the contract and the declara ­ tion , shall deliver to the first buyer a certificate confir ­ 1 . If a producer does not market the product but has it processed by a body approved by the Member State , in order to use it for animal consumption on his own farm, that approved body shall lodge a processing declaration with the agency appointed by the Member State in which the product was harvested . 2 . The agency appointed by the Member State shall verify the accuracy of the declaration referred to in paragraph 1 . No L 219 /4 Official Journal of the European Communities 28 . 7. 82 Article 8 of aid provided for in Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('). III . Control system Article 13 1 . In the case referred to in Article 7, the aid shall be granted to the approved body which lodges the processing declaration referred to in that Article, provided that the approved body in question under ­ takes to pass on the aid to the producer. 2 . The approval shall be granted by the Member State concerned only to bodies which comply with the conditions determined in accordance with the proce ­ dure laid down in Article 12 of Regulation (EEC) No 1117/78 . 3 . The approval shall be withdrawn, except in cases of force majeure, as soon as any one of the conditions of approval ceases to be fulfilled . 4 . Without prejudice to any reimbursement of the aid paid, approval shall also be withdrawn if the body fails to pass on the aid to the producer. Where necessary, the placing in free circulation in the Community of the products referred to in Article 1 of Regulation (EEC) No 1431 /82 shall be subject to a control system which shall apply until the products are processed in such a way as to render them ineli ­ gible for aid. Article 14 Article 9 1 . Member States in whose territory the products are used shall set up a control system ensuring that only the products entitled to aid receive it. 2. Member States shall communicate to the Commission the provisions adopted to implement the control system, before such provisions come into force . 3 . Member States shall assist one another. 1 . In the case referred to in Article 7, the aid to be granted shall be the amount valid on the day the approved body lodges the processing declaration . 2 . The aid to be paid shall be the amount referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82. Article 10 IV. Final provisions Article 15 Entitlement to aid shall take effect as soon as the peas and field beans placed under control have actually been used for human or animal consumption . However, in the case referred to in Article 4, the aid may be paid in advance as soon as products are placed under supervision on the premises where they are to be used, provided that sufficient security is given . Should transitional measures prove necessary in order to facilitate the changeover from the existing system to the system provided for in this Regulation , such measures shall be adopted in accordance with the procedure laid down in Article 1 2 of Regulation (EEC) No 1117/78 . They shall apply solely during the period required to facilitate the changeover. Article 11 Article 16 Regulation (EEC) No 1418/78 is hereby repealed . 1 . Aid shall be fixed for peas and field beans containing 14 % moisture and 3 % impurities . 2 . The products shall be weighed and sampled when they reach the undertakings where they are actu ­ ally used . 3 . The aid shall be calculated on the basis of weight, adjusted to take account of any disparities between the recorded moisture and impurity contents and the levels specified for fixing the aid . Article 17 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 12 It shall apply from 1 August 1982. The aid provided for in Articles 5 and 8 may not be granted for products which are eligible for the system (') OJ No L 246, 5 . 11 . 1971 , p . 1 . 28 . 7 . 82 Official Journal of the European Communities No L 219/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1982 . For the Council The President B. WESTH